After entry of judgment the judgment debtor may appeal by another attorney without any substitution. (Lusk v. Hastings, 1 Hill, 656; Cruikshank v. Goodwin, 20 N. Y. Supp. 757; Davis v. Solomon, 25 Misc. Rep. 695.) Mr. White’s authority to represent Mrs. Truman in these proceedings had since the judgment, stands undisputed by Mr. Davenport, the former attorney of record. Plaintiff’s motion to dismiss the appeal and to set aside the other proceedings taken in behalf of the appellant is denied, but without costs. Present — Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ .